Citation Nr: 1021941	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  00-01 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service connected major depressive 
disorder (MDD).  

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to service connected 
musculoskeletal disabilities.   

3.  Entitlement to a rating in excess of 20 percent for a 
left knee disability.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the left knee.  

5.  Entitlement to a rating in excess of 10 percent for a 
left ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1988 to March 
1988.

This matter originally came to the Board of Veterans' Appeals 
(Board) from November 1999 and March 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing at the Board's Central Office in March 
2010.  A transcript of the hearing is of record.  The record 
was held open for 60 days to allow the Veteran to submit 
additional medical evidence.  In April 2010, the Veteran 
submitted a letter from Dr. B. M., a private physician, 
accompanied by the appropriate waiver of RO jurisdiction.  38 
C.F.R. § 20.1304(c) (2009).  

In June 2001 and February 2004 the Board remanded the 
Veteran's claims of service connection for hypertension and a 
right knee disability and increased ratings for DJD of the 
left knee and a left knee disability for additional 
development.   

The issues have been recharacterized to comport with the 
evidence of record.  

The issues of entitlement to service connection for 
hypertension and a right knee disability and entitlement to a 
rating in excess of 10 percent for a left ankle disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  At a Board hearing in March 2010, the Veteran withdrew 
his appeal seeking a rating in excess of 20 percent for a 
left knee disability.

2.  At a Board hearing in March 2010, the Veteran withdrew 
his appeal seeking a rating in excess of 10 percent for DJD 
of the left knee.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran on the issue of a rating in excess of 20 percent 
for a left knee disability have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009)

2.  The criteria for withdrawal of a substantive appeal by 
the Veteran on the issue of a rating in excess of 10 percent 
for DJD of the left knee have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO certified for appeal the issues of entitlement to 
ratings in excess of 20 percent for a left knee disability 
and in excess of 10 percent for DJD of the left knee.  The 
Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  An appeal may be withdrawn in writing at any 
time before the Board promulgates a decision.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. 
§ 20.204.

At the March 2010 Board hearing, the Veteran withdrew the 
issues of ratings in excess of 20 percent for a left knee 
disability and in excess of 10 percent for DJD of the left 
knee.  The transcript has been reduced to writing and is of 
record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  
Hence, there is no allegation of error of fact or law for 
appellate consideration on this claim and the claims of 
increased ratings for a left knee disability and for DJD of 
the left knee are dismissed for lack of jurisdiction by the 
Board.  


ORDER

The claim of entitlement to a rating in excess of 20 percent 
for a left knee disability is dismissed.

The claim of entitlement to a rating in excess of 10 percent 
for DJD of the left knee is dismissed.


REMAND

A.  Service Connection for Hypertension

The competent evidence of record indicates that the Veteran 
has had hypertension during the pendency of his claim.  A 
review of his service treatment records (STRs) does not 
indicate that he was treated for or diagnosed with 
hypertension while in service.  The Veteran claims that his 
hypertension is related to his service-connected MDD.  

In April 2010, the Veteran submitted a letter from Dr. B. M., 
a private physician.  Dr. B. M. stated that the Veteran 
received treatment for MDD and posttraumatic stress disorder 
(PTSD), and that chronic anxiety conditions like PTSD could 
"contribute to high BP readings."  Dr. B. M. noted that the 
Veteran continued to experience residual anxiety and mood 
symptoms "related to his chronic psychiatric conditions 
despite ongoing treatment for both."  The statement from Dr. 
B. M. provides an indication that the Veteran's hypertension 
could be related to his service connected MDD or his non 
service connected PTSD.  

VA must provide a VA examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
threshold of what constitutes an "indication" under 
McLendon is very low, and Dr. B. M.'s statement constitutes 
such an indication.  The record contains competent evidence 
of hypertension, the Veteran is service connected for MDD, 
Dr. B. M.'s statement provides an indication that the two 
conditions might be connected, and no VA examination has been 
conducted regarding the nature and etiology of the Veteran's 
claim on a direct or secondary basis.  Thus, a VA medical 
examination regarding the nature and etiology of the 
Veteran's claimed hypertension must be provided.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 
(c).

B.  Service Connection for a Right Knee Disability

The Veteran seeks service connection for a right knee 
disability and claims that it is related to his service-
connected disabilities.  Numerous VA examinations have been 
conducted regarding the nature and etiology of the Veteran's 
claimed right knee disability, however, as will be discussed 
below, they are not adequate to determine the Veteran's 
claim.  

The Veteran is service connected for the following 
musculoskeletal disabilities: status post left knee medial 
meniscectomy, DJD of the left knee, limitation of motion of 
the left ankle associated with DJD of the left knee, and DJD 
of the left foot associated with status post left knee medial 
meniscectomy.  

A February 2001 VA examination report notes that the 
Veteran's left knee probably has a minimal effect on his 
right knee, however the fact that he does have more symptoms 
in the left knee than the right may cause him to be slightly 
more symptomatic on the right.  

A May 2002 VA examination report notes that the Veteran's 
arthritis is consistent with a right knee operative 
meniscetomy 30 years ago, and the examiner noted it would be 
speculative to state whether additional injury resulted from 
service.  The examiner also noted that it would be 
speculative to state whether the Veteran's left knee caused 
disability to the right knee.  

A March 2004 VA examination report notes that it is unlikely 
that the Veteran's pre-existing knee disorder, described as a 
medial meniscal tear, status post arthrotomy, 30 years ago 
was aggravated or accelerated to any degree by his service 
experience or service connected disability.  No rationale for 
this opinion was provided.  

A March 2006 VA examination report notes that the Veteran's 
right knee condition was not aggravated beyond its normal 
progression by his three months of active service.  The 
examiner opined that the Veteran's current right knee 
condition was not attributable to service.  He presented with 
a normal progression of his right knee condition that started 
when he was a teenager and required surgical intervention.  
Additionally, there was no evidence or any data to support 
the conclusion that Veteran's right knee condition developed 
secondary to his service connected left knee disabilities.  

The Board notes that the VA medical opinions regarding 
whether the Veteran's pre-existing knee condition was 
aggravated by service itself are adequate and consistent.  
However, the VA examination reports of record addressing 
whether the Veteran's claimed right knee disability is 
secondary to his service connected disabilities are not 
adequate because they do not provide a rationale for their 
respective conclusions that the Veteran's right knee 
disability is not related to his service connected 
musculoskeletal disabilities.  A medical examination report 
must contain not only clear conclusions with supporting data, 
but also a reasoned medical explanation connecting the two.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
Additionally, they are not adequate because they do not 
clearly address whether the Veteran's right knee disability 
is secondary to each of the Veteran's service-connected 
musculoskeletal disabilities, rather than just his left knee 
disabilities.  Furthermore, they are not adequate because 
they do not address whether the Veteran's claimed right knee 
disability was aggravated by his service connected 
musculoskeletal disabilities pursuant to 38 C.F.R. § 
3.310(b).  Finally, given that the last VA examination of 
record was over four years ago and the Veteran's service-
connected disabilities may have worsened, the current VA 
examinations of record may no longer be adequate.  For these 
reasons, a new VA examination regarding the etiology of the 
Veteran's right knee disability is required.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 C.F.R. § 
3.159(c).

The Veteran is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655.  

C.  Increased Rating for Left Ankle

A May 2004 rating decision granted the Veteran service 
connection for limitation of motion of the left ankle, with a 
10 percent evaluation, effective December 31, 2002.  In June 
2004 the Veteran filed a timely notice of disagreement (NOD) 
with regards to his rating for his service-connected left 
ankle disability.  A thorough review of the Veteran's 
voluminous claim file does not reveal that the RO issued a 
statement of the case (SOC) or that the Veteran filed a 
substantive appeal to the Board regarding this issue.  See 38 
C.F.R. §§ 20.201, 20.302(a).  However, a January 2009 
supplemental statement of the case (SSOC) notes that the 
issue of the evaluation of limitation of motion of the left 
ankle, currently evaluated as 10 percent disabling, is on 
appeal.  

When an appellant files a timely NOD and no SOC is issued, 
the Board should remand, rather than refer, the issue to the 
RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Consequently, this matter is remanded for 
the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of his claimed hypertension.  
The examiner should conduct all indicated 
tests.  As to any hypertension disability 
identified the examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 
probability of at least 50 percent or 
more) caused or aggravated by the 
Veteran's service-connected MDD, which is 
currently evaluated as 50 percent 
disabling.  If the hypertension is found 
not to have been caused or aggravated by 
the Veteran's MDD, the examiner must 
address whether it is at least as likely 
as not directly related to, or had its 
onset during, his period of active 
service from January 1988 to March 1988.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
discuss the Veteran's STRs.  

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or 
she should expressly indicate this and 
provide a supporting rationale as to why 
an opinion cannot be made without 
resorting to speculation.  

2.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of his clamed right knee 
disability.  The examiner should conduct 
all indicated tests.  As to any right 
knee disability identified, including any 
disability that pre-existed service, the 
examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not (i.e., a probability of at least 50 
percent or more) caused or aggravated by 
the Veteran's service-connected 
musculoskeletal disabilities.  These 
consist of status post left knee medial 
meniscectomy, DJD left knee, limitation 
of motion of the left ankle associated 
with DJD of the left knee, and DJD of the 
left foot associated with status post 
left knee medial meniscectomy.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
note and discuss the STRs and previous VA 
examinations of record.  

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or 
she should expressly indicate this and 
provide a supporting rationale as to why 
an opinion cannot be made without 
resorting to speculation.  

3.  The RO should issue to the Veteran 
and his representative an SOC addressing 
the claim of entitlement to a rating in 
excess of 10 percent for a left ankle 
disability.  Along with the SOC, the RO 
must furnish to the Veteran and his 
representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals) and afford 
them the applicable time period for 
perfecting an appeal to this issue.  (The 
Veteran and his representative are hereby 
reminded that appellate consideration of 
these claims may be obtained only if a 
timely appeal is perfected).  If, and 
only if, the Veteran files a timely 
appeal, this issue should be returned to 
the Board.

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims 
should then be readjudicated.  If any of 
the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D.M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


